Title: Isaac H. Tiffany to Thomas Jefferson, 18 March 1819
From: Tiffany, Isaac H.
To: Jefferson, Thomas


          
            Venerable Sir—
            Schoharie Bridge, N.Y. 18. March 1819. 
          
           AccompanyingThe accompanying is a political chart of the U.S. in 6 Tables or sheets, which is offered to your acceptance. The objects are mentioned in the printed postscript; & I will thank you for suggestions of any improvements or corrections in the plan or  matter. Few copies are struck off, in its present imperfect state more  than sufficient for correspondence for the purpose of improvement—The history of the Various constitutional experiments, in the different states, are briefly presented.  The omissions of this, I hope to Supply in the next edition of in 1821, including the notice of certain fundamental & extraordinary Statutes.
          Access to the national library, where the laws of all the States are collected; intercourse with the members, during a session of congress; and travelling through the States, attending their courts & sessions of legislature to Observe the  practice & effects of the laws & p of political economy, would be the best mode of information, but I lack the means of doing so—
          In the “Appendix” I should be happy to be enabled to annex precise & uniform signification to political terms; But none can perform the important task with so much accuracy, authority & satisfaction to the public, as those who have devoted the intellects & energies of life to the conception & accomplishment of the objects of the American revolution.—May I then presume to ask you for definitions, suited to the genius of Americans, & their political systems, of the terms—
          
            
               
              1st
              Liberty.
              
              
            
            
              
              2d
               Republic— 
              {
              Vide Federalist No 10. 39. 64. & Mr Hamilton’s letter to Mr Pickering. 3d Niles’ Reg. p. 148. T. Paine &ca.
            
            
              
              3d
               Constitution— 
              {
              Notes on Virginia. Fedt No 39. 40. “Rights of Man.” &c—
            
            
              
              4—
              Government.
              
            
            
              
              5—
              Politics.
              
            
          
          The definitions of the 1st & 2d are more particularly interesting; at present—Whether these definitions arise from our existing Systems, or from p first principles, they would not differ much.
          The written standards of freedom for other countries are inaplicable here. with With the amplest liberties of an European, an American would feel restricted & humiliated; with the freedom of a savage, he would feel insecure & unhappy. What, then, is that liberty which would suit him? With us, rights must be investigated. Can they be claimed, appreciated or secured, unless known; Can they be known unless defined?
          If my zeal & ignorance have required too much, pray Sir, excuse it for the motive’s sake—
          
            With the highest consideration Sir Yours—
             I. H. Tiffany.
          
        